Fourth Court of Appeals
                                     San Antonio, Texas

                                 MEMORANDUM OPINION
                                        No. 04-13-00195-CR

                                       Mattie Leora BROWN,
                                              Appellant

                                                 v.

                                        The STATE of Texas,
                                              Appellee

                     From the County Court at Law No. 2, Bexar County, Texas
                                     Trial Court No. 361734
                              Honorable Jason Wolff, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: May 15, 2013

DISMISSED FOR WANT OF JURISDICTION

           The trial court signed the order sought to be appealed on December 12, 2012. Because

appellant did not file a motion for new trial, the notice of appeal was due to be filed on January

11, 2013. TEX. R. APP. P. 26.2(a)(1). A motion for extension of time to file the notice of appeal

was due on January 28, 2013. TEX. R. APP. P. 26.3. Appellant did not file her notice of appeal

until March 19, 2013; appellant did not file a motion for extension of time. This court issued an

order on April 16, 2013 directing appellant to show cause why this appeal should not be
                                                                                   04-13-00195-CR


dismissed for lack of jurisdiction. Appellant filed a written response which did not resolve the

jurisdictional defect.

        When a notice of appeal and motion for extension of time are not filed within the fifteen-

day grace period allowed by Rule 26.3, the appellate court lacks jurisdiction. TEX. R. APP. P.

26.3; Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Accordingly, the appeal is

dismissed for lack of jurisdiction.


                                                     PER CURIAM

DO NOT PUBLISH




                                               -2-